COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-150-CV


IN THE MATTER OF K.C.

                                    ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant K.C. was adjudicated delinquent in February 2009 for

unauthorized use of a motor vehicle, a state jail felony, 2 and failure to identify

himself to law enforcement, a misdemeanor. 3 According to the record, he was

already on juvenile probation when he committed this additional delinquent

conduct. After adjudicating Appellant delinquent, the trial court again placed

him on probation for a term of one year. In April 2009, the State filed a motion


      1
          … See Tex. R. App. P. 47.4.
      2
          … Tex. Penal Code Ann. § 31.07 (Vernon 2003).
      3
          … Id. § 38.02 (Vernon Supp. 2009).
to modify this disposition, contending that Appellant had violated his conditions

of probation. Appellant stipulated that he had violated some of the conditions

of probation. After a hearing, the trial court ordered Appellant committed to the

Texas Youth Commission (TYC). Appellant filed a timely notice of appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. 4 Counsel’s brief

and motion meet the requirements of Anders v. California 5 by presenting a

professional evaluation of the record demonstrating why there are no reversible

grounds on appeal and referencing any grounds that might arguably support the

appeal. 6 This court provided Appellant and his mother the opportunity to file

a pro se brief, but they have not done so. The State also did not file a brief.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining




      4
          … See In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998) (orig. proceeding)
(holding that Anders procedures apply to juvenile appeals).
      5
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      6
          … See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth
1995, no pet.).

                                         2
that the appeal is frivolous. 7   Only then may we grant counsel’s motion to

withdraw. 8

      Our review of the record reveals no jurisdictional defects.             The

juvenilecourt has jurisdiction over a child who is alleged to have engaged in

delinquent conduct. 9 Appellant and his trial counsel stipulated that Appellant’s

birthday is October 15, 1992, and that he was sixteen years old at the time of

trial.10 Appellant and his trial counsel also stipulated that Appellant resides in

Tarrant County with his mother.

      Our review of the record also shows that the motion to modify disposition

is not defective and provided sufficient notice to Appellant. 11 Service in this

case was also proper. 12

      7
          … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays, 904 S.W.2d at 923.
      8
          … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      9
          … See Tex. Fam. Code Ann. § 51.04(a) (Vernon 2008).
      10
           … See id. § 51.02(2)(A) (Vernon Supp. 2009) (stating a “child” is a
person who is ten years of age or older but under seventeen years of age).
      11
           … See id. § 54.05(d) (Vernon 2008) (requiring reasonable notice of
disposition hearing to all parties).
      12
           … See id. § 53.06(a)(1) (requiring that child be served with summons);
In re D.W.M., 562 S.W.2d 851, 852–53 (Tex. 1978) (requiring that child must
be served with summons and that summons must affirmatively appear in
record).

                                         3
      Appellant’s grandmother, with whom he also resides, attended the

proceedings. 13    Appellant was represented by counsel at all stages of the

proceedings, including this appeal.14 Additionally, Appellant’s waivers of his

rights comport with section 51.09 of the family code. 15

      Our review of the record reveals no basis for contending that the trial

court abused its discretion in committing Appellant to TYC. 16      Finally, no

evidence in the record shows that Appellant received ineffective assistance of

counsel. 17

      Because our independent review of the record reveals no reversible error,

we agree with counsel’s professional determination that any appeal of this case

would be frivolous. Accordingly, we grant counsel’s motion to withdraw and

affirm the trial court’s judgment.

                                                 PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DELIVERED: January 28, 2010


      13
           … See Tex. Fam. Code Ann. § 51.115(a) (Vernon 2008).
      14
           … See id. § 51.10 (Vernon Supp. 2009).
      15
           … See id. § 51.09 (Vernon 2008).
      16
           … See id. § 54.05; In re J.P., 136 S.W.3d 629, 632 (Tex. 2004).
      17
       … See Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,
2064 (1984); D.A.S., 973 S.W.2d at 297.

                                        4